

Exhibit 10.1




SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 29, 2020, by and among RETAIL OPPORTUNITY
INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation (“Parent
Guarantor”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Administrative Agent
for itself and the other Lenders from time to time a party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as Administrative
Agent, is hereinafter referred to as “Agent”), and each of the undersigned
“Lenders” (hereinafter referred to collectively as the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Parent Guarantor, certain Subsidiaries of the Parent
Guarantor, KeyBank, Agent and the other Lenders are party to that certain Second
Amended and Restated Credit Agreement dated as of September 8, 2017, as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of December 20, 2019 (as the same may be further varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time, the “Credit Agreement”);
WHEREAS, the Borrower and the Parent Guarantor have requested that the Agent and
the Lenders modify the Credit Agreement in certain respects and the Agent and
the Lenders have agreed to such modifications on the terms and conditions set
forth below;
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Agent and the Lenders to agree to such
modifications, the parties do hereby covenant and agree as follows:
1.Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2.Modification of the Credit Agreement. Borrower, the Parent Guarantor, Agent
and the Lenders do hereby modify and amend the Credit Agreement as follows:
(a)By (i) deleting the defined term “Note Purchase Agreement” appearing in
Section 1.01 of the Credit Agreement and (ii) adding the following new defined
terms to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:
“Liquidity Amount” means as of any date of determination, the sum of (a) the
aggregate amount of Unrestricted Cash and Cash Equivalents held by Parent
Guarantor or Borrower on such date, plus (b) the aggregate principal amount that
is available for borrowing under any “Material Credit Facility” (as defined in
each Note Purchase Agreement), including, without limitation, this Agreement,
the Term Loan Agreement and each Note Purchase Agreement; provided that the
maturity of such Material Credit Facility is at least one year from such date of
determination; minus (c) the aggregate principal amount of Indebtedness
outstanding on such date of determination that is payable or required to be paid
on or prior to the last day of the Waiver Period, minus (d) the aggregate amount
of committed capital expenditures to be made during the Waiver Period, minus (e)
the aggregate amount of declared dividends and/or other distributions to be made
during the Waiver Period.
“Note Purchase Agreement” means, collectively, (a) that certain Amended and
Restated Note Purchase Agreement dated as of September 22, 2016 by and among
Borrower and the Purchasers party thereto, as amended by that certain First
Amendment dated as of September 8, 2017, and (b) that certain



--------------------------------------------------------------------------------



Note Purchase Agreement dated as of November 10, 2017 by and among Borrower and
the Purchasers party thereto, each as amended, restated, supplemented or
modified from time to time, pursuant to which the Borrower issued certain senior
unsecured notes.
“Unrestricted Cash and Cash Equivalents” means as of any date of determination,
the sum of the aggregate amount of cash and Cash Equivalents (valued at fair
market value) which is Unrestricted. As used in this definition, “Unrestricted”
means the specified asset is not subject to any escrow, cash trap, reserves,
Liens (other than Liens permitted under Section 7.1) or claims of any kind in
favor of any Person.
“Waiver Period” means the period beginning on June 30, 2020 through and
including March 31, 2021.
(b)By deleting in its entirety clause (E) of the defined term “Unencumbered
Asset Pool Value” appearing in Section 1.01 of the Credit Agreement, and
inserting in lieu thereof the following:
“(E) each UAP Property contributing to or included in the Unencumbered Asset
Pool Value shall have a minimum occupancy (leased and tenant current on all
payments under its lease) of not less than seventy percent (70%) (the “Minimum
Economic Occupancy”); provided that (i) during the Waiver Period the percentage
constituting the Minimum Economic Occupancy may be as low as fifty percent (50%)
and (ii) up to fifteen percent (15%) of the aggregate value of the UAP
Properties contributing to the Unencumbered Asset Pool Value can be comprised of
Real Property Assets acquired in any preceding twelve (12) month period that do
not meet the Minimum Economic Occupancy; and”
(c)By adding a new clause (f) to Section 7.10 of the Credit Agreement,
immediately following clause (e) of such Section, to read as follows:
“(f) Liquidity Amount. Permit the Liquidity Amount to be less than $150,000,000
at any time during the Waiver Period.”
(d)By adding “and, with respect to any Compliance Certificate delivered to the
Administrative Agent or the Lenders that covers all or any portion of the Waiver
Period, the occupancy (leased and tenant current on all payments under its
lease) of each UAP Property contributing to or included in the Unencumbered
Asset Pool Value” at the end of Section 6.02(a) of the Credit Agreement.
3.Acknowledgment of Borrower and Parent Guarantor. Borrower and the Parent
Guarantor hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein, remain in full force and effect and constitute the
valid and legally binding obligation of Borrower and the Parent Guarantor, as
applicable, enforceable against Borrower and the Parent Guarantor in accordance
with their respective terms (except as enforceability is limited by Debtor
Relief Laws or general equitable principles relating to or limiting creditors’
rights generally). By execution hereof, the Parent Guarantor consents to the
amendments contained herein. Nothing in this Amendment shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment, waiver or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower or
the Parent Guarantor under the Loan Documents.
4.References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
5.Representations. Borrower and the Parent Guarantor represent and warrant to
Agent and the Lenders as follows:
(a)Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and the Parent Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and the Parent Guarantor, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which Borrower or the Parent
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to Borrower or the Parent Guarantor, (iv) do not and will not
conflict with or constitute a default (whether
         



--------------------------------------------------------------------------------



with the passage of time or the giving of notice, or both) under any
Organization Documents of, or any mortgage, indenture, agreement, contract or
other instrument binding upon, Borrower or the Parent Guarantor or any of their
respective properties or to which Borrower or the Parent Guarantor is subject,
and (v) do not and will not result in or require the imposition of any Lien on
any of the properties, assets or rights of Borrower or the Parent Guarantor.
(b)Enforceability. This Amendment constitutes the valid and legally binding
obligations of Borrower and the Parent Guarantor, enforceable in accordance with
the terms and provisions hereof, except as enforceability may be limited by
Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally.
(c)Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent or approval of, or any filing with, or the
giving of any notice to, any Governmental Authority other than those already
obtained, taken or made, as the case may be, those specified herein and any
disclosure filings with the SEC as may be required with respect to this
Amendment.
(d)Reaffirmation. Borrower and the Parent Guarantor reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower
and the Parent Guarantor in the Loan Documents or otherwise made by or on behalf
of such Persons in connection therewith except for representations or warranties
that expressly relate to an earlier date.
6.No Default. By execution hereof, Borrower and the Parent Guarantor certify
that as of the date of this Amendment and immediately after giving effect to
this Amendment no Default or Event of Default has occurred and is continuing.
7.Waiver of Claims. Borrower and the Parent Guarantor acknowledge, represent and
agree that as of the date of this Amendment they have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loan or with
respect to any acts or omissions of Agent or any Lender, or any past or present
officers, agents or employees of Agent or any Lender, and Borrower and the
Parent Guarantor do hereby expressly waive, release and relinquish any and all
such defenses, setoffs, claims, counterclaims and causes of action, if any.
8.Effective Date. The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Closing Date”):
(a)the execution and delivery of this Amendment by Borrower, the Parent
Guarantor, Agent and all of the Lenders;
(b)the execution and delivery by Borrower, Parent Guarantor, and the agent and
lenders under the Term Loan Agreement of an amendment to the Term Loan Agreement
which is substantially the same as this Amendment in all material respects;
(c)Borrower shall have paid the reasonable and documented fees and expenses of
the Agent due and payable in accordance with Section 10.04 of the Credit
Agreement with respect to this Amendment and such other fees payable to the
Agent and/or Lenders with respect to this Amendment, all of which shall be fully
earned and non-refundable under any circumstances when paid;
(d)Agent shall have received confirmation that the Note Purchase Agreement has
been amended in form and substance satisfactory to it; and
(e)Agent shall have received such other assurances, certificates, documents,
consents or opinions as the Agent or the Lenders may reasonably request.
9.Amendment as Loan Document. This Amendment shall constitute a Loan Document.
         



--------------------------------------------------------------------------------



10.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic image (e.g., “PDF” or “TIF” via electronic mail) shall be effective
as delivery of a manually executed counterpart of this Amendment. For purposes
hereof, “Electronic Signatures” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Amendment and any other Loan Document to be signed
in connection with this Amendment, the other Loan Documents and the transactions
contemplated hereby and thereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that nothing herein shall require Agent to accept electronic
signatures in any form or format without its prior written consent. Each of the
parties represents and warrants to the other parties that it has the corporate
capacity and authority to execute the Amendment through electronic means and
there are no restrictions for doing so in that party’s constitutive documents.
11.Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement. All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.
[remainder of this page intentionally left blank]


         



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.



BORROWER:RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited
partnershipBy:Retail Opportunity Investments GP, LLC, its general partner, a
Delaware limited liability companyBy:/s/ Michael B. HainesName: Michael B.
HainesTitle: Chief Financial OfficerPARENT GUARANTOR:
RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation
By:/s/ Michael B. HainesName: Michael B. HainesTitle: Chief Financial
OfficerADMINISTRATIVE AGENT:KEYBANK NATIONAL ASSOCIATION, as Administrative
AgentBy:/s/ James KomperdaName: James KomperdaTitle: Senior Vice
PresidentLENDER:KEYBANK NATIONAL ASSOCIATION, as a Lender, L/C IssuerBy:/s/
James KomperdaName: James KomperdaTitle: Senior Vice PresidentLENDER:U.S. BANK
NATIONAL ASSOCIATION, as a LenderBy:
/s/ Michael F. Diemer
Name: Michael F. Diemer
Title: Senior Vice President

         



--------------------------------------------------------------------------------




LENDER:PNC BANK, NATIONAL ASSOCIATION, as a LenderBy:
/s/ David C. Drouillard
Name: David C. Drouillard
Title: Senior Vice PresidentLENDER:BANK OF MONTREAL, CHICAGO BRANCH., as a
LenderBy:
/s/ Gwendolyn Gatz
Name: Gwendolyn Gatz
Title: DirectorLENDER:REGIONS BANK, as a LenderBy:
/s/ William Chalmers
Name: William Chalmers
Title: Assistant Vice PresidentLENDER:CAPITAL ONE, NATIONAL ASSOCIATION, as a
LenderBy:
/s/ Jessica W. Phillips
Name: Jessica W. Phillips
Title: Authorized SignatoryLENDER:BANK OF AMERICA, N.A., as a LenderBy:
/s/ Helen Chan
Name: Helen Chan
Title: Vice PresidentLENDER:JPMORGAN CHASE BANK, N.A., as a LenderBy:
/s/ Lance Buxkemper
Name: Lance Buxkemper
Title: Executive Director

         



--------------------------------------------------------------------------------




LENDER:WELLS FARGO BANK, NATIONAL ASSOCIATION, as a LenderBy:
/s/ Dale Northrup
Name: Dale Northrup
Title: Senior Vice President
LENDER:CITIBANK, N.A., as a LenderBy:
/s/ Chris Albano
Name: Chris Albano
Title: Authorized Signatory





         

